Exhibit 15.1 Medigus Ltd. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement of Amendment No.2 on Form 20-F/A of Medigus Ltd. of our report dated January 18, 2015 relating to the financial statements of Medigus Ltd., which appears in such Registration Statement. We also consent to the reference to us under the heading "Experts" in such Registration Statement. Tel-Aviv, Israel /s/ Kesselman & Kesselman February 24, 2015 Kesselman & Kesselman Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv, Israel, P.O Box 50005 Tel-Aviv 6150001 Telephone: +972 -3- 7954555, Fax: +972 -3- 7954556, www.pwc.com/il
